Citation Nr: 0208439	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  00-00 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for hearing 
loss of the left ear.

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel
INTRODUCTION

The veteran retired in August 1988 after 20 years of active 
military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

This case was previously before the Board in April 2001, at 
which time the issues currently on appeal were remanded for 
additional development.  As a preliminary matter, the Board 
finds that the RO has substantially complied with the remand 
directives to the extent permitted by the cooperation of the 
veteran.  Thus, a new remand is not required in order to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).

As an additional matter, the Board notes that the veteran had 
also perfected an appeal on the issues of entitlement to 
service connection for residuals of a cold injury, to include 
a skin disorder, and post-traumatic stress disorder (PTSD).  
However, service connection was granted for these 
disabilities by a March 2002 rating decision.  In view of the 
foregoing, these issues have been resolved and are not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed to the extent possible 
based upon the cooperation of the veteran.

2.  The veteran failed to appear for a VA audio examination 
scheduled in February 2002, and no "good cause" has been 
shown or alleged for his failure to appear.

3.  There is no medical evidence that the veteran currently 
has a right ear hearing loss disability as defined by VA 
regulations.

4.  There is no medical evidence that the veteran currently 
has tinnitus.

5.  The veteran's nonservice-connected right ear is 
considered as having Level I hearing for VA purposes.

6.  The most recent audiological evaluation on file is from 
the veteran's August 1988 retirement from service 
examination, which indicates Level I hearing for the service-
connected left ear.

7.  The medical evidence does not show that the veteran's 
residuals of a left wrist fracture is currently manifested by 
ankylosis, or impairment analogous thereto.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for hearing loss of 
the right ear.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.326, 3.385, 
3.655 (2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  Service connection is not warranted for tinnitus.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.326, 3.655 (2001); 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for a compensable rating for hearing loss of 
the left ear are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.326, 3.655, 
4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100 (2001); 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

4.  The criteria for an initial rating in excess of 10 
percent for residuals of a left wrist fracture are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.326, 3.655, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5124-5125 (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  In April 2001, the Board remanded the 
veteran's case for additional development in light of the 
VCAA.  The RO subsequently accorded the veteran several 
examinations in relation to his claims in December 2001 and 
January 2002.  However, as detailed below, the veteran did 
not appear as scheduled for additional testing in conjunction 
with one of these examinations, nor did he report for a VA 
audio examination scheduled in February 2002.  The RO 
subsequently informed the veteran of the consequences of his 
failure to report for the subsequent medical procedure and 
examination by the March 2002 Supplemental Statement of the 
Case.  Additionally, the RO advised the veteran of the 
evidence necessary to substantiate his claims by various 
documents, including the August 1999 Statement of the Case 
and the March 2002 Supplemental Statement of the Case.  The 
RO specifically addressed the applicability of the VCAA by 
correspondence sent to the veteran in July 2001, and the 
March 2002 Supplemental Statement of the Case.  It is noted 
that the July 2001 correspondence also requested that the 
veteran identify any medical care providers who had treated 
him for his claimed conditions, and that once he identified 
these providers and submitted the necessary release, then the 
RO would request those records.  No response appears to have 
been made by the veteran in response to this request.  
Moreover, the RO previously requested medical records in June 
1998 from the only medical care provider identified by the 
veteran, without success.  Thus, the Board finds that the 
veteran has not identified any pertinent evidence that has 
not been obtained or requested by the RO.  Accordingly, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159, to the 
extent permitted based upon the cooperation of the veteran.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty 
to assist is not a "one-way street."  If the veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.).  No additional assistance 
or notification to the veteran is required based on the facts 
of the instant case.

As mentioned above, the RO initially denied the veteran's 
right ear hearing loss and tinnitus claims as not well 
grounded, and this standard has been explicitly eliminated by 
the VCAA.  However, this case was remanded in April 2001 for 
additional development in light of the VCAA, and the RO 
readjudicated the veteran's claims under the VCAA in March 
2002.  In addition, for the reasons stated above, the Board 
has found that VA's duties under the VCAA have been 
fulfilled.  Further, the RO considered all of the relevant 
evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

I.  Service connection

General Background.  The veteran's service medical records 
show no diagnosis of or treatment for right ear hearing loss 
or tinnitus during active service.  Audiological evaluation 
conducted in conjunction with his August 1988 separation 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
10
5
10
20
20
LEFT
15
20
30
45
45
30

Further, this examination found the veteran to have high 
frequency hearing loss of the left ear, non-progressive.

The veteran initiated his claims of service connection for 
hearing loss and tinnitus, among other things, by a February 
1998 statement.  In June 1998, the RO sent correspondence to 
the veteran informing him that he needed to submit evidence 
of a well-grounded claim.  Specifically, evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in; and evidence of a nexus between the 
in-service injury or disease and the current disability.  
Later that month, the veteran's attorney responded that the 
veteran's conditions were found in his service records or 
were claimed as secondary to his current service-connected 
condition.  Further, the attorney contended that under 
38 C.F.R. § 3.303(b), the veteran was not required to provide 
this information as the claimed disabilities were "chronic" 
during service.  The attorney also requested that the veteran 
be accorded a VA medical examination in conjunction with his 
case.

Service connection was subsequently granted for left ear 
hearing loss by the February 1999 rating decision, but the 
claims of service connection for right ear hearing loss and 
tinnitus were denied as not well grounded.  The RO noted that 
the service records showed incurrence of a left-sided hearing 
loss during active duty, but were negative for right-sided 
hearing loss and tinnitus. 

In April 2001, the Board noted the enactment of the VCAA, and 
concluded that additional development was required in light 
of this new law for various issues on appeal.  Among other 
things, the veteran was to be accorded and audiology and ear 
examination in relation to his tinnitus and hearing loss 
claims.  Further, the examiner was to provide a medical 
opinion as to whether it was at least as likely as not that 
any disorder(s) identified on examination began during or was 
causally linked to any incident of active service.

As mentioned above, the veteran subsequently underwent 
various VA medical examinations in December 2001 and January 
2002.  However, he did not report for a VA audio examination 
scheduled for February 2002.  In the March 2002 Supplemental 
Statement of the Case, the RO informed him of the 
consequences of his failure to report for this examination, 
to include the provisions of 38 C.F.R. § 3.655.  No response 
appears to be on file for the veteran regarding his failure 
to appear for this examination.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service or for certain diseases that were 
initially manifested, generally to a compensable degree of 10 
percent or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veterans' claims 
of service connection for hearing loss of the right ear and 
tinnitus.

As mentioned above, the veteran was scheduled for a VA audio 
examination in February 2002, but he failed to report.  The 
Board notes that 38 C.F.R. § 3.326(a) provides that 
individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  
Further, the provisions of 38 C.F.R. § 3.655 addresses the 
consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

The record reflects that the veteran was informed of the 
consequences of his failure to report for the February 2002 
VA audio examination, to include the provisions of 38 C.F.R. 
§ 3.655, by the March 2002 Supplemental Statement of the 
Case.  No response appears to be on file from the veteran in 
response to these actions; he has not alleged that there was 
"good cause" for his failure to appear for this 
examination.  Consequently, the Board must conclude that the 
veteran did not have good cause for his failure to report, 
and, as such, his claims must be adjudicated based upon the 
evidence of record.

The medical evidence on file reflects that the most recent 
audiological evaluation is the one conducted in conjunction 
with the veteran's August 1988 retirement examination.  This 
examination does not show that the veteran currently has a 
hearing loss disability of the right ear as defined by 
38 C.F.R. § 3.385.  Similarly, the medical evidence on file, 
to include the service medical records, do not show that the 
veteran has been diagnosed with tinnitus.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for right ear hearing loss and tinnitus, 
and they must be denied.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

II.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Since the 
veteran's left ear hearing loss and left wrist claims are 
appeals from the assignment of initial ratings, the concept 
of "staged" ratings is applicable.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

A.  Left Ear Hearing Loss

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

On May 11, 1999, VA announced amendments to the criteria for 
evaluating disability from hearing loss.  64 Fed. Reg. 25202-
25210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  The 
amended criteria became effective on June 10, 1999.  Under 
the new criteria, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (codified at 38 C.F.R. 
§ 4.86).  Further, when the average puretone threshold is 30 
decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

Pursuant to 38 C.F.R. § 4.85(f), where impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a numeric designation at Level 
I, subject to the provisions of 38 C.F.R. § 3.383(a)(3).  
(The latter regulation applies only where there is total 
deafness in the nonservice-connected ear.)  Therefore, the 
veteran's nonservice-connected right ear is assigned to Level 
I.

As noted above, the veteran failed to appear for his VA audio 
examination scheduled in February 2002, and, thus, his most 
recent audiological evaluation is the one conducted in 
conjunction with his August 1988 retirement examination.  No 
speech discrimination scores appear to have been recorded 
with this examination.  However, assuming that Table VIa 
(Numeric Designation Impairment Based Only on Puretone 
Threshold Average) is applicable, the service-connected left 
ear has Level I hearing loss.  Since the veteran's 
nonservice-connected right ear is also considered Level I for 
VA purposes, the results of this audiological evaluation 
warrants a zero percent evaluation under Table VII.

The Board further notes that the August 1988 audiological 
evaluation does not show that the four specified frequencies 
are all 55 decibels or more.  Moreover, none of these 
audiological evaluations shows that the average puretone 
threshold is 30 decibels at 1000 Hertz, and 70 decibels or 
more at 2000 Hertz.  Thus, the provisions of 38 C.F.R. § 4.86 
are not applicable in the instant case. 

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
the schedular criteria for a compensable rating for his 
service-connected left ear hearing loss.  As such, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 
supra; Ortiz , supra.  Moreover, inasmuch as there is no 
medical evidence concerning the severity of the veteran's 
left ear hearing loss since his retirement from service, 
there is no basis to find that there are any distinctive 
periods where his hearing loss warranted a "staged" 
compensable rating under Fenderson, supra.

B.  Left Wrist

Background.  The veteran's service medical records reflect 
that he sustained a left wrist navicular fracture in April 
1977.  By the time of a February 1980 service examination, 
this fracture was found to be well-healed.  No mention of any 
left wrist problems is shown by August 1988 retirement 
examination, and the veteran's upper extremities were 
clinically evaluated as normal.

The veteran underwent a VA joints examination in January 
2002.  At this examination, the veteran reported that his 
left wrist would flare-up two to three times per week with 
repeated used; pain and weakness still occurred; and he 
noticed a loss of strength with the left hand and wrist.  
Rest and Motrin sometimes helped, but he still got an aching 
type sensation and loss of strength in the hand and wrist.  
Nevertheless, he used no crutches, braces, canes, or special 
shoes.  He did state that there were times that the 
disability interfered with his job because many times he 
would lose strength in the left hand.  It was noted that he 
was right-handed by questioning.

Examination showed palmar flexion of the left wrist from zero 
to 75 degrees, dorsiflexion from zero to 70 degrees, radial 
deviation from zero to 20 degrees, and ulnar deviation from 
zero to 40 degrees.  No soft tissue swelling or discoloration 
or deformity were noted in the left wrist.  It was noted that 
the veteran would try to come back for X-rays of his left 
wrist, but that he was a driver and not in town during the 
daytimes.  Diagnoses following examination were old healing 
navicular fracture of the left wrist, and episodes of 
tendinitis in the left wrist.  Further, the examiner 
commented that the veteran was able to dorsiflex and palmar 
flex the left wrist and hand to the previously mentioned 
range of motion limitations without difficulty.  However, it 
was noted that he did complain of mild pain and mild 
fatigability, but no weakness or incoordination.  An addendum 
dated a few days later noted that the veteran did not report 
for X-rays of his left wrist as requested, and that he was 
called numerous times by the staff, but was unreachable.  


Legal Criteria.  Diagnostic Code 5215 provides criteria for 
limitation of motion of the wrist.  Under this Code, an 
evaluation of 10 percent is assigned when dorsiflexion is 
limited to 15 degrees or when palmar flexion is limited in 
line with the forearm.  That is the maximum schedular rating 
provided for limitation of wrist motion unless there is 
ankylosis.  38 C.F.R. § 4.71a.

Diagnostic Code 5214 provides criteria for ankylosis of the 
wrist.  Under this Code, when there is favorable ankylosis in 
20 to 30 degrees of dorsiflexion, the disability will be 
rated at 30 percent if it is the major hand, and 20 percent 
if it is the minor hand.  Any other position, except 
favorable, receives a 40 percent rating for the major hand 
and 30 percent for the minor hand.  Unfavorable ankylosis, in 
any degree of palmar flexion, or with ulnar or palmar 
deviation, receives a 50 percent rating for the major hand 
and 40 percent for the minor hand.  Extremely unfavorable 
ankylosis is rated as the loss of use of hands under 
38 C.F.R. § 4.71a, Diagnostic Code 5125.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).

Normal wrist dorsiflexion is 70 degrees, normal wrist palmar 
flexion is 80 degrees, wrist ulnar deviation is 45 degrees 
and wrist radial deviation is 20 degrees.  38 C.F.R. § 4.71, 
Plate I.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a schedular rating in excess of 10 percent for his left wrist 
disorder.

The medical evidence on file shows that the veteran's left 
wrist is manifest by painful motion.  For example, the 
January 2002 VA joints examiner noted that the veteran 
complained of mild pain and mild fatigability, but no 
weakness or incoordination.  However, as stated above, 10 
percent is the maximum schedular rating for limited motion of 
the wrist under Diagnostic Code 5215.  Thus, in the absence 
of ankylosis, the veteran is only entitled to a schedular 
rating of 10 percent for his left wrist disorder. 

There is no medical evidence that the veteran's left wrist is 
manifest by ankylosis or impairment analogous thereto.  In 
short, the medical evidence, including the January 2002 VA 
joints examination, reflects that, despite his complaints of 
pain, he still has mobility of the left wrist.  Since the 
veteran does not have complete immobility and consolidation 
of the joint in question, the Board must conclude that the 
veteran does not have immobility or ankylosis as defined in 
Lewis, supra, and a rating under Diagnostic Code 5214 is not 
warranted.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a schedular rating in excess of 10 percent for his left wrist 
disorder, and that, as the preponderance of the evidence is 
against the claim, it must be denied.  The benefit of the 
doubt doctrine is not for application.  See generally 
Gilbert, supra; Ortiz, supra.  In making this determination, 
the Board notes that it considered both the requirements of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, and the applicability of 
"staged" ratings pursuant to Fenderson, supra.  However, 
the record does not contain any competent medical evidence 
showing any distinctive periods for which the severity of the 
veteran's left wrist disorder approximated the criteria 
necessary for a schedular rating in excess of 10 percent, 
even when taking into consideration his complaints of pain; 
there were no distinctive periods where the left wrist was 
manifest by immobility and consolidation.  


ORDER

Entitlement to service connection for hearing loss of the 
right ear is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial compensable rating for hearing loss 
of the left ear is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left wrist fracture is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

